            Case 3:20-cv-01943-SB       Document 20       Filed 04/09/21     Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION




LORI BOND,

                Plaintiff,
       v.                                                                   No. 3:20-cv-01943-SB

SHRINERS HOSPITALS FOR                                                    OPINION AND ORDER
CHILDREN,

                Defendant.


MOSMAN, J.,

       On March 1, 2021, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F. & R.) [ECF 16]. Judge Beckerman recommended that I deny Plaintiff Lori

Bond’s Motion to Remand and Motion to Amend Complaint [ECF 6] and grant Defendant

Shriners Hospitals for Children’s Motion to Dismiss [ECF 4]. Plaintiff filed objections [ECF 18]

and Defendant filed a response [ECF 19]. Upon review, I agree with Judge Beckerman and

dismiss this case without prejudice.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

1 – OPINION AND ORDER
         Case 3:20-cv-01943-SB          Document 20       Filed 04/09/21     Page 2 of 2




recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(1)(C).

                                             CONCLUSION

       Upon review, I agree with Judge Beckerman’s findings and recommendation and I

ADOPT the F. & R. [ECF 16]. I DENY Plaintiff’s Motion to Remand and Motion to Amend

Complaint [ECF 6] and GRANT Defendant’s Motion to Dismiss [ECF 4]. This case is dismissed

without prejudice.

       IT IS SO ORDERED.

                   9 day of April, 2021.
       DATED this ____




                                                              ___________________________
                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




2 – OPINION AND ORDER
